

116 HR 2924 IH: Housing for Women Veterans Act
U.S. House of Representatives
2019-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2924IN THE HOUSE OF REPRESENTATIVESMay 22, 2019Mr. Levin of California (for himself and Mr. Fitzpatrick) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to reauthorize the Supportive Services for Veteran Families
			 Grant Program, and for other purposes.
	
 1.Short titleThis Act may be cited as the Housing for Women Veterans Act. 2.Additional amount for supportive services for veteran families grant program to support organizations that have a focus on providing assistance to women veterans and their familiesSection 2044(e) of title 38, United States Code, is amended—
 (1)in paragraph (1), by adding at the end the following new subparagraph:  (H)$400,000,000 for each of fiscal years 2020 through 2022.; and
 (2)by adding at the end the following new paragraph:  (4)Not less than $20,000,000 shall be available under paragraph (1)(H) for the provision of financial assistance under subsection (a) to organizations that have a focus on providing assistance to women veterans and their families..
			3.Gap analysis of department of veterans affairs programs that provide assistance to women veterans
			 who are homeless
 (a)In generalThe Secretary of Veterans Affairs shall complete an analysis of programs of the Department of Veterans Affairs that provide assistance to women veterans who are homeless or precariously housed to identify the areas in which such programs are failing to meet the needs of such women.
 (b)ReportNot later than 270 days after the date of the enactment of this Act, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the analysis completed under subsection (a).
			